  Case 2:19-cv-02289-JVS-DFM Document 52 Filed 06/14/19 Page 1 of 14 Page ID #:392



 1   Mark W. Bucher
 2
     mark@calpolicycenter.org
     CA S.B.N. # 210474
 3   Law Office of Mark W. Bucher
 4
     18002 Irvine Blvd., Suite 108
     Tustin, CA 92780-3321
 5   Phone: 714-313-3706
 6   Fax: 714-573-2297

 7   Brian K. Kelsey (Pro Hac Vice)
 8   bkelsey@libertyjusticecenter.org
     Reilly Stephens (Pro Hac Vice)
 9   rstephens@libertyjusticecenter.org
10   Liberty Justice Center
     190 South LaSalle Street
11   Suite 1500
12   Chicago, Illinois 60603
     Phone: 312-263-7668
13   Fax: 312-263-7702
14
     Attorneys for Plaintiff
15

16                                UNITED STATES DISTRICT COURT
17                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
18
     Cara O’Callaghan and Jenée Misraje,            Case No. 2:19-cv-02289-JVS-DFM
19

20                        Plaintiffs,
                                                    FIRST AMENDED COMPLAINT
21
     v.                                             SEEKING DECLARATORY RELIEF,
22                                                  INJUNCTIVE RELIEF, AND
   Janet Napolitano, in her official capacity as    DAMAGES FOR DEPRIVATION OF
23
   President of the University of California;       FIRST AMENDMENT RIGHTS
24 Teamsters Local 2010; and Xavier Becerra,
   in his official capacity as Attorney General
25
   of California,
26
                         Defendants.
27

28
          Case No. 2:19-cv-02289-JVS-DFM        1
30
          FIRST AMENDED COMPLAINT SEEKING DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND
          DAMAGES FOR DEPRIVATION OF FIRST AMENDMENT RIGHTS
31
 Case 2:19-cv-02289-JVS-DFM Document 52 Filed 06/14/19 Page 2 of 14 Page ID #:393



 1                                       INTRODUCTION
 2         1.      Government employees have a First Amendment right not to be compelled by
 3   their employer to join a union or to pay any fees to that union unless an employee
 4   “affirmatively consents” to waive that right. Janus v. AFSCME, 138 S. Ct. 2448, 2486
 5   (2018). Such a waiver must be “freely given and shown by ‘clear and compelling’
 6   evidence.” Id.
 7         2.      Defendants have limited Plaintiffs’ withdrawal from their governmental union
 8   to an arbitrary window of time and insist that Plaintiffs can only exercise their First
 9   Amendment rights at that time.
10         3.      Union dues deduction authorizations signed by government employees in
11   California before the Supreme Court’s decision in Janus cannot constitute affirmative
12   consent by those employees to waive their First Amendment right not to pay union dues or
13   fees. Union members who signed such agreements could not have freely waived their right
14   to not join or pay a union because the Supreme Court had not yet recognized that right.
15         4.      Government employees also have a First Amendment right of freedom of
16   association not to be represented in collective bargaining negotiations by a group that they
17   disagree with. The First Amendment protects “[t]he right to eschew association for
18   expressive purposes,” Janus, 138 S. Ct. at 2463, and “[f]reedom of association . . . plainly
19   presupposes a freedom not to associate.” Roberts v. United States Jaycees, 468 U. S. 609,
20   623 (1984).
21         5.      The State of California is violating Plaintiffs’ First Amendment rights to free
22   speech and freedom of association through its laws that require employees to associate with
23   labor unions and to require that those unions be the “exclusive representative” of all
24   employees. Cal. Gov’t Code §§ 3570, 3571.1(e), 3574, and 3578.
25         6.      Therefore, Plaintiffs bring this case under 42 U.S.C § 1983 and 28 U.S.C. §
26   2201(a), seeking declaratory and injunctive relief, as well as damages in the amount of the
27   dues previously deducted from their paychecks.
28
        Case No. 2:19-cv-02289-JVS-DFM           2
30
        FIRST AMENDED COMPLAINT SEEKING DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND
        DAMAGES FOR DEPRIVATION OF FIRST AMENDMENT RIGHTS
31
 Case 2:19-cv-02289-JVS-DFM Document 52 Filed 06/14/19 Page 3 of 14 Page ID #:394



 1                                            PARTIES
 2         7.      Plaintiff Cara O’Callaghan (“O’Callaghan”) is the finance manager of the
 3   Sport Club program, employed by the Department of Recreation at the University of
 4   California, Santa Barbara (“UCSB”). She resides in Santa Barbara County, California.
 5         8.      Plaintiff Jenée Misraje (“Misraje”) is an administrative assistant employed in
 6   the Geography Department at the University of California, Los Angeles (“UCLA”). She
 7   resides in Los Angeles County, California.
 8         9.      Defendant Janet Napolitano (“Napolitano”) is sued in her official capacity as
 9   the President of the University of California system. UCLA and UCSB are campuses of the
10   University of California system overseen by Napolitano. The Office of the General Counsel
11   of the Regents of the University of California is authorized to accept service of process on
12   Napolitano at 1111 Franklin Street, 8th Floor, Oakland, California 94607 in Alameda
13   County, California.
14         10.     Defendant Teamsters Local 2010 (the “Union”) is a labor union with offices
15   in this district at 9900 Flower Street, Bellflower, California 90706 in Los Angeles County,
16   California.
17         11.     Defendant Attorney General Xavier Becerra (the “Attorney General”) is sued
18   in his official capacity as the representative of the State of California charged with the
19   enforcement of state laws, including the provisions challenged in this case. His address for
20   service of process is 300 South Spring Street, Los Angeles, California, 90013 in Los
21   Angeles County.
22

23                                   JURISDICTION AND VENUE
24         12.     This case raises claims under the First and Fourteenth Amendments of the U.S.
25   Constitution and 42 U.S.C. § 1983. The Court has subject-matter jurisdiction under 28
26   U.S.C. § 1331 and 28 U.S.C. § 1343.
27         13.     Venue is proper because a substantial portion of the events giving rise to the
28   claims occurred in the Central District of California. 28 U.S.C. 1391(b)(2).
        Case No. 2:19-cv-02289-JVS-DFM          3
30
        FIRST AMENDED COMPLAINT SEEKING DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND
        DAMAGES FOR DEPRIVATION OF FIRST AMENDMENT RIGHTS
31
 Case 2:19-cv-02289-JVS-DFM Document 52 Filed 06/14/19 Page 4 of 14 Page ID #:395



 1

 2                                              FACTS
 3         14.     O’Callaghan was employed by UCSB from 2000 to 2004 and has been
 4   continuously employed by UCSB since August 2009.
 5         15.     When O’Callaghan began her latest stint of employment at UCSB, she did not
 6   join the Union but, instead, was forced to pay agency, or “fair share,” fees to the Union.
 7         16.     On May 31, 2018, a Union representative came to O’Callaghan’s workplace
 8   and pressured workers to join the Union. The Union representative did not inform
 9   O’Callaghan of the impending decision in Janus and the important effects it would have on
10   her rights as a public employee. O’Callaghan relied on this lack of information and signed
11   an application joining the Union and authorizing it to deduct union dues from her paycheck.
12         17.     On July 25, 2018, upon learning of the Janus decision of June 27, 2018,
13   O’Callaghan sent a letter to the Union resigning from the Union. The same day she sent a
14   letter to UCSB requesting that it stop deducting union dues from her paycheck.
15         18.     In a letter dated July 24, 2018, the Union responded that she was free to resign
16   her membership at any time; however, her payroll deductions would continue until and
17   unless she gave notice pursuant to the terms of the collective bargaining agreement between
18   the Union and UCSB. The letter did not explain what those terms were.
19         19.     Under the terms of the collective bargaining agreement, notice was required to
20   be written and sent via U.S. mail to both the Union and UCSB during the thirty days prior
21   to the expiration of their collective bargaining agreement, which would not occur until
22   March 31, 2022—almost four years from the time of her request!
23         20.     On October 16, 2018, Liberty Justice Center sent a letter to UCSB demanding
24   that it immediately stop deducting union dues from O’Callaghan’s paycheck.
25         21.     On October 24, 2018, UCSB referred the Liberty Justice Center letter to the
26   Union via e-mail.
27         22.     On November 9, 2018, the Union confirmed to UCSB via e-mail that it should
28   continue to deduct union dues from O’Callaghan’s paycheck.
        Case No. 2:19-cv-02289-JVS-DFM           4
30
        FIRST AMENDED COMPLAINT SEEKING DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND
        DAMAGES FOR DEPRIVATION OF FIRST AMENDMENT RIGHTS
31
 Case 2:19-cv-02289-JVS-DFM Document 52 Filed 06/14/19 Page 5 of 14 Page ID #:396



 1         23.     On November 29, 2018, UCSB sent a letter to Liberty Justice Center stating
 2   that it would continue to deduct union dues from O’Callaghan’s paycheck.
 3         24.     Napolitano has deducted union dues and agency fees from O’Callaghan’s
 4   paychecks since she began employment in 2000 and have, on information and belief,
 5   remitted those dues to the Union. Defendants continue to deduct those dues, now
 6   approximately forty-one ($41) dollars per month, despite O’Callaghan’s repeated requests
 7   that the deductions be stopped.
 8         25.     Misraje has been employed by UCLA since May 2015.
 9         26.     On July 27, 2015, Misraje signed an application joining the Union and
10   authorizing it to deduct dues from her paycheck.
11         27.     On August 8, 2018, Misraje sent a letter to the Union requesting to withdraw
12   her union membership.
13         28.     On August 9, 2018, the Union responded to Misraje via e-mail that she would
14   be dropped as a full member of the Union, but she could not end the deduction of union
15   dues from her paycheck except during a time window. The Union did not explain to her
16   when that time window would occur.
17         29.     On August 27, 2018, Misraje sent an e-mail to the Union, requesting that it
18   immediately terminate her union membership and stop deducting union dues from her
19   paycheck. She also sent an e-mail to UCLA, requesting it to stop deducting union dues from
20   her paycheck.
21         30.     On the same day, UCLA responded that it could not grant her request because
22   all such requests must come through the Union under California law.
23         31.     On the same day, the Union replied that Misraje was no longer a member of
24   the Union but that she could not end the deduction of union dues from her paycheck except
25   during a time window.
26         32.     On October 11, 2018, Misraje, once again, sent an e-mail to the Union
27   requesting that it withdraw her membership and stop deducting union dues from her
28   paycheck.
        Case No. 2:19-cv-02289-JVS-DFM          5
30
        FIRST AMENDED COMPLAINT SEEKING DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND
        DAMAGES FOR DEPRIVATION OF FIRST AMENDMENT RIGHTS
31
 Case 2:19-cv-02289-JVS-DFM Document 52 Filed 06/14/19 Page 6 of 14 Page ID #:397



 1            33.   On the same day, the Union responded that her membership had been
 2   terminated; however, the Union continued to receive dues deducted from her paycheck.
 3            34.   On November 8, 2018, Misraje requested again through an e-mail to UCLA
 4   that it stop deducting union dues from her paycheck.
 5            35.   On the same day, UCLA responded that it could not grant her request because
 6   all such requests must come through the Union under California law.
 7            36.   On November 29, 2018, Misraje sent another e-mail to the Union requesting
 8   that it stop deducting union dues from her paycheck.
 9            37.   On November 30, 2018, Misraje followed up the previous day’s e-mail with a
10   letter to the Union requesting that it stop deducting union dues from her paycheck. She also
11   sent a letter to UCLA requesting the same.
12            38.   On December 5, 2018, UCLA sent an e-mail to Misraje rejecting her request
13   again.
14            39.   On December 7, 2018, the Union responded that Misraje was free to resign her
15   membership at any time; however, her payroll deductions would continue until and unless
16   she gave notice pursuant to the terms of her union application.
17            40.   Under the terms of the union application Misraje signed on July 27, 2015,
18   notice is required to be written and sent to both the Union and UCLA during a fifteen-day
19   window “at least sixty (60) days, but not more than seventy-five (75) days” before the
20   anniversary date of the signed agreement.
21            41.   Napolitano has deducted union dues from Misraje’s paychecks since she began
22   employment in May 2015 and has, on information and belief, remitted those dues to the
23   Union. Napolitano continues to deduct those dues, now approximately fifty-three ($53)
24   dollars per month, despite Misraje’s repeated requests that the deductions be stopped.
25            42.   On March 27, 2019, O’Callaghan and Misraje (collectively, “Plaintiffs”) filed
26   this lawsuit to assert their rights.
27

28
        Case No. 2:19-cv-02289-JVS-DFM           6
30
        FIRST AMENDED COMPLAINT SEEKING DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND
        DAMAGES FOR DEPRIVATION OF FIRST AMENDMENT RIGHTS
31
 Case 2:19-cv-02289-JVS-DFM Document 52 Filed 06/14/19 Page 7 of 14 Page ID #:398



 1         43.     The Union contends that Napolitano and they will stop deducting dues from
 2   Misraje on July 27, 2019; however, the Union asserts that dues will be deducted from
 3   O’Callaghan for three more years.
 4         44.     Plaintiffs initially filed this Complaint naming the Regents of the University
 5   of California as the state actors responsible for deducting dues from Plaintiffs’ paychecks.
 6   In their Motion to Dismiss (Dkt. 44), the Regents asserted that they are entitled to sovereign
 7   immunity. While Plaintiffs continue to dispute this assertion, in the interest of reaching the
 8   merits of this case, they now file this First Amended Complaint, voluntarily dismissing the
 9   Regents as Defendants and naming as a Defendant, instead, Napolitano in her official
10   capacity as President of the University because she is the person subject to an Order of this
11   Court enjoining the withholding of union dues from her employees’ paychecks and
12   enjoining her from recognizing the Union as the exclusive representative of Plaintiffs for
13   collective bargaining purposes.
14

15                           COUNT I: Injunction against dues deduction
16         45.     The allegations contained in all preceding paragraphs are incorporated herein
17   by reference.
18         46.     42 U.S.C. § 1983 provides a cause of action for injunctive relief against any
19   person who, under color of law of any state, subjects any person within the jurisdiction of
20   the United States to a deprivation of any rights, privileges, or immunities secured by the
21   Constitution.
22         47.     The rights to free speech and freedom of association in the First Amendment
23   have been incorporated to and made enforceable against the states through the Fourteenth
24   Amendment guarantee of Due Process. Janus, 138 S. Ct. at 2463; NAACP v. Alabama, 357
25   U.S. 449 (1958); Gitlow v. New York, 268 U.S. 652 (1925).
26         48.     Plaintiffs do not affirmatively consent to remaining members of the Union or
27   to having union dues or fees deducted from their paychecks by Napolitano and the Union.
28
        Case No. 2:19-cv-02289-JVS-DFM           7
30
        FIRST AMENDED COMPLAINT SEEKING DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND
        DAMAGES FOR DEPRIVATION OF FIRST AMENDMENT RIGHTS
31
 Case 2:19-cv-02289-JVS-DFM Document 52 Filed 06/14/19 Page 8 of 14 Page ID #:399



 1         49.       Napolitano is a state actor and is deducting union dues from Plaintiffs’
 2   paychecks under color of state law.
 3         50.       The Union is acting in concert with Napolitano to collect union dues from
 4   Plaintiffs’ paychecks without their consent and to prohibit Plaintiffs from withdrawing from
 5   the Union. In acting in concert with Napolitano, the Union is acting under color of state law
 6   because it is utilizing the state payroll system to exact its dues and is acting pursuant to an
 7   exclusive collective bargaining agreement negotiated with a state entity.
 8         51.       Becerra is a state actor, who is enforcing California laws allowing for the
 9   deduction of dues from Plaintiffs’ paychecks without their affirmative consent under color
10   of state law.
11         52.       Forcing Plaintiffs to be members of the Union and to pay dues or fees to the
12   Union violates their First Amendment rights to free speech and freedom of association.
13   Janus v. AFSCME, 138 S. Ct. 2448, 2486 (2018).
14         53.       Plaintiffs are entitled to an injunction under 42 U.S.C. § 1983 ordering the
15   Union immediately to withdraw their membership and to stop deducting union dues or fees
16   from their paycheck.
17         54.       Plaintiffs are entitled to an injunction under 42 U.S.C. § 1983 ordering
18   Napolitano to immediately to stop deducting union dues from their paycheck.
19         55.       Plaintiffs are entitled to an injunction under 42 U.S.C. § 1983 ordering Becerra
20   to immediately to stop enforcing California laws allowing for the deduction of dues from
21   Plaintiffs’ paychecks without their affirmative consent.
22

23                          COUNT II: Declaration against dues deduction
24         56.       The allegations contained in all preceding paragraphs are incorporated herein
25   by reference.
26         57.       28 U.S.C. § 2201(a) allows a court of the United States, as a remedy, to declare
27   the rights and other legal relations of interested parties.
28
        Case No. 2:19-cv-02289-JVS-DFM             8
30
        FIRST AMENDED COMPLAINT SEEKING DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND
        DAMAGES FOR DEPRIVATION OF FIRST AMENDMENT RIGHTS
31
 Case 2:19-cv-02289-JVS-DFM Document 52 Filed 06/14/19 Page 9 of 14 Page ID #:400



 1         58.     Plaintiffs are entitled to a declaration from this Court that deducting union dues
 2   after a government employee has requested that they stop is a violation of the First
 3   Amendment.
 4

 5   COUNT III: Declaration that California dues deduction statutes are unconstitutional
 6         59.     The allegations contained in all preceding paragraphs are incorporated herein
 7   by reference.
 8         60.     Under California law, government employers are instructed to rely on unions
 9   to determine which employees have authorized dues deductions, and employee requests to
10   stop deductions must be directed to the union rather than to the employer. Cal. Gov’t Code
11   §1157.12.
12         61.     Under California law, unions may adopt reasonable provisions regarding the
13   dismissal of members from the union. Cal. Gov’t Code § 3515.5.
14         62.     Under California law, unions may adopt a “maintenance of membership
15   provision” regarding how and when government employees can withdraw from a union.
16   Cal. Gov’t Code § 3515.
17         63.     Under California law, government employees can be forced to remain
18   members of a union without their consent, as long as the collective bargaining memorandum
19   of understanding contains a “maintenance of membership” provision, which must allow
20   employees to withdraw from the union only thirty days prior to the expiration of the
21   memorandum by signing a withdrawal letter to the union and to the Controller. Cal. Gov’t
22   Code §§ 3513(i) and 3583.
23         64.     Plaintiffs are entitled to a declaration from this Court that Cal. Gov’t Code §§
24   1157.12, 3513(i), 3515, 3515.5, 3583, and all related provisions constitute an
25   unconstitutional violation of their First Amendment rights to free speech and freedom of
26   association for prohibiting their immediate withdrawal from the Union and stoppage of their
27   dues deductions.
28
        Case No. 2:19-cv-02289-JVS-DFM            9
30
        FIRST AMENDED COMPLAINT SEEKING DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND
        DAMAGES FOR DEPRIVATION OF FIRST AMENDMENT RIGHTS
31
 Case 2:19-cv-02289-JVS-DFM Document 52 Filed 06/14/19 Page 10 of 14 Page ID #:401



 1                                 COUNT IV: Refund of union dues
 2         65.     The allegations contained in all preceding paragraphs are incorporated herein
 3   by reference.
 4         66.     Because Plaintiffs were not given the option of paying nothing to the Union
 5   as non-members of the Union, they could not have provided affirmative consent to join
 6   the Union. Any consent that Plaintiffs may have given to dues collection was not “freely
 7   given” because it was given based on an unconstitutional choice between union
 8   membership or the payment of union agency fees without the benefit of union
 9   membership. Janus, 138 S. Ct. at 2486.
10         67.     If Plaintiffs’ choice had been between paying union dues or paying nothing,
11   they would have chosen to pay nothing. Therefore, Plaintiffs’ alleged consent, compelled
12   by the false information and false dichotomy given to them, was not “freely given.” Id.
13         68.     Plaintiffs are entitled under 42 U.S.C. § 1983 to monetary damages from the
14   Union in the amount of all dues and fair share fees deducted and remitted to the Union since
15   the commencement of their employment.
16

17                    COUNT V: Injunction against exclusive representation
18         69.     The allegations contained in all preceding paragraphs are incorporated herein
19   by reference.
20         70.     “Compelling individuals to mouth support for views they find objectionable
21   violates that cardinal constitutional command, and in most contexts, any such effort would
22   be universally condemned.” Janus, 138 S. Ct. at 2463.
23         71.     For this reason, the Supreme Court has repeatedly affirmed that “[f]orcing free
24   and independent individuals to endorse ideas they find objectionable is always demeaning
25   . . . a law commanding ‘involuntary affirmation’ of objected-to beliefs would require ‘even
26   more immediate and urgent grounds’ than a law demanding silence.” Janus, 138 S. Ct. at
27   2464 (2018) (quoting West Virginia Bd. of Ed. v. Barnette, 319 U. S. 624, 633 (1943)).
28
        Case No. 2:19-cv-02289-JVS-DFM          10
30
        FIRST AMENDED COMPLAINT SEEKING DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND
        DAMAGES FOR DEPRIVATION OF FIRST AMENDMENT RIGHTS
31
 Case 2:19-cv-02289-JVS-DFM Document 52 Filed 06/14/19 Page 11 of 14 Page ID #:402



 1         72.     Therefore, courts should scrutinize compelled associations strictly, because
 2   “mandatory associations are permissible only when they serve a compelling state interest
 3   that cannot be achieved through means significantly less restrictive of associational
 4   freedoms.” Knox v. SEIU, 567 U.S. 298, 310 (quoting Roberts v. United States Jaycees, 468
 5   U.S. 609, 623 (1984)) (internal quotation marks omitted).
 6         73.     In the context of public sector unions, the Supreme Court has likewise
 7   recognized that “[d]esignating a union as the employees' exclusive representative
 8   substantially restricts the rights of individual employees. Among other things, this
 9   designation means that individual employees may not be represented by any agent other
10   than the designated union; nor may individual employees negotiate directly with their
11   employer.” Janus, 138 S. Ct. at 2460.
12         74.     California law expressly grants the unions the right to speak on Plaintiffs’
13   behalf on matters of serious public concern, including the wages, hours, and other
14   conditions of employment of public employees like Plaintiffs’. Cal. Gov’t Code §
15   3562(q)(1). These topics are inherently political questions in the context of public sector
16   unions. Janus, 138 S. Ct. 2473.
17         75.     Under color of state law, Napolitano has designated the Union as Plaintiffs’
18   exclusive representative for bargaining purposes and has negotiated the terms and
19   conditions of Plaintiffs’ employment with the Union. Cal. Gov’t Code §§ 3570 and 3574.
20         76.     Under color of state law, the Union has acted as Plaintiffs’ exclusive
21   representative in negotiating the terms and conditions of their employment.
22         77.     This designation compels Plaintiffs to associate with the Union and, through
23   its representation of them, it compels them to petition the government with a certain
24   viewpoint, despite that viewpoint being in opposition to Plaintiffs’ own goals and priorities
25   for the State of California.
26         78.     Plaintiffs are entitled to an injunction under 42 U.S.C. § 1983 ordering the
27   Union immediately to stop serving as the exclusive representative of Plaintiffs for collective
28   bargaining purposes.
        Case No. 2:19-cv-02289-JVS-DFM          11
30
        FIRST AMENDED COMPLAINT SEEKING DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND
        DAMAGES FOR DEPRIVATION OF FIRST AMENDMENT RIGHTS
31
 Case 2:19-cv-02289-JVS-DFM Document 52 Filed 06/14/19 Page 12 of 14 Page ID #:403



 1         79.     Plaintiffs are entitled to an injunction under 42 U.S.C. § 1983 ordering
 2   Napolitano immediately to stop recognizing the Union as the exclusive representative of
 3   Plaintiffs for collective bargaining purposes.
 4         80.     Plaintiffs are entitled to an injunction under 42 U.S.C. § 1983 ordering Becerra
 5   immediately to stop defending California laws recognizing the Union as the exclusive
 6   representative of Plaintiffs for collective bargaining purposes.
 7

 8                   COUNT VI: Declaration against exclusive representation
 9         81.     The allegations contained in all preceding paragraphs are incorporated herein
10   by reference.
11         82.     Plaintiffs are entitled to a declaration from this Court that recognizing the
12   Union as the exclusive representative of Plaintiffs for collective bargaining purposes is a
13   violation of the First Amendment.
14

15      COUNT VII: Declaration that California exclusive representation statutes are
16                                  unconstitutional

17
           83.     The allegations contained in all preceding paragraphs are incorporated herein

18
     by reference.

19
           84.     Under California law, Napolitano shall recognize the Union as the exclusive

20
     representative of Plaintiffs if a majority of employees in the bargaining unit approve, and

21
     no other unions have been recognized. Cal. Gov’t Code § 3574.

22
           85.     Under California law, Napolitano shall meet and confer with the Union, which

23
     shall serve as the exclusive representative of Plaintiffs. Cal. Gov’t Code § 3570.

24
           86.     Under California law, the Union must act as the exclusive representative of all

25
     employees in the bargaining unit, including Plaintiffs, whether they want to be represented

26
     by the Union or not. Cal. Gov’t Code §§ 3571.1(e) and 3578.

27
           87.     Plaintiffs are entitled to a declaration under 42 U.S.C. § 1983 and 28 U.S.C. §

28
     2201(a) that Cal. Gov’t Code §§ 3570, 3571.1(e), 3574, 3578, and all related provisions
        Case No. 2:19-cv-02289-JVS-DFM          12
30
        FIRST AMENDED COMPLAINT SEEKING DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND
        DAMAGES FOR DEPRIVATION OF FIRST AMENDMENT RIGHTS
31
 Case 2:19-cv-02289-JVS-DFM Document 52 Filed 06/14/19 Page 13 of 14 Page ID #:404



 1   constitute an unconstitutional violation of Plaintiffs’ First Amendment rights to free speech
 2   and freedom of association for requiring the Union to serve as their exclusive representative
 3   for bargaining purposes.
 4

 5                                       PRAYER FOR RELIEF
 6         Plaintiffs respectfully request that this Court:
 7           a. Enjoin the Union to withdraw Plaintiffs from union membership and to stop
 8               collecting dues from Plaintiffs’ paychecks;
 9           b. Enjoin Napolitano from deducting dues from Plaintiffs’ paychecks;
10           c. Enjoin Becerra from defending California laws allowing for the deduction of
11               union dues from Plaintiffs’ paychecks.
12           d. Declare that deducting union dues after a government employee has requested
13               that they stop is a violation of the First Amendment.
14           e. Declare that Cal. Gov’t Code §§ 1157.12, 3513(i), 3515, 3515.5, 3583, and all
15               related provisions constitute an unconstitutional violation of Plaintiffs’ First
16               Amendment rights to free speech and freedom of association for prohibiting
17               their immediate withdrawal from the Union and stoppage of their dues
18               deductions.
19           f. Award monetary damages against the Union for all union dues and agency fees
20               collected from Plaintiffs during their employment;
21           g. Enjoin the Union from serving as the exclusive representative of Plaintiffs for
22               collective bargaining purposes;
23           h. Enjoin Napolitano from recognizing the Union as the exclusive representative
24               of Plaintiffs for collective bargaining purposes;
25           i. Enjoin Becerra from defending California laws recognizing the Union as the
26               exclusive representative of Plaintiffs for collective bargaining purposes;
27           j. Declare that recognizing the Union as the exclusive representative of Plaintiffs
28               for collective bargaining purposes is a violation of the First Amendment;
        Case No. 2:19-cv-02289-JVS-DFM          13
30
        FIRST AMENDED COMPLAINT SEEKING DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND
        DAMAGES FOR DEPRIVATION OF FIRST AMENDMENT RIGHTS
31
 Case 2:19-cv-02289-JVS-DFM Document 52 Filed 06/14/19 Page 14 of 14 Page ID #:405



 1          k. Declare that Cal. Gov’t Code §§ 3570, 3571.1(e), 3574, 3578, and all related
 2              provisions constitute an unconstitutional violation of Plaintiffs’ First
 3              Amendment rights to free speech and freedom of association for requiring the
 4              Union to serve as their exclusive representative for bargaining purposes;
 5          l. Award Plaintiffs their costs and attorneys’ fees under 42 U.S.C. § 1988; and
 6          m. Award Plaintiffs any further relief to which they may be entitled and such other
 7              relief as this Court may deem just and proper.
 8

 9   Dated: June 14, 2019                  Respectfully submitted,
10                                         /s/ Mark W. Bucher
11
                                           Mark W. Bucher
                                           mark@calpolicycenter.org
12                                         CA S.B.N. # 210474
13
                                           Law Office of Mark W. Bucher
                                           18002 Irvine Blvd., Suite 108
14                                         Tustin, CA 92780-3321
15                                         Phone: 714-313-3706
                                           Fax: 714-573-2297
16

17                                         /s/ Brian K. Kelsey
                                           Brian K. Kelsey (Pro Hac Vice)
18                                         bkelsey@libertyjusticecenter.org
19                                         Reilly Stephens (Pro Hac Vice)
                                           rstephens@libertyjusticecenter.org
20                                         Liberty Justice Center
21                                         190 South LaSalle Street
                                           Suite 1500
22                                         Chicago, Illinois 60603
23                                         Phone: 312-263-7668
                                           Fax: 312-263-7702
24

25                                         Attorneys for Plaintiff

26
27

28
       Case No. 2:19-cv-02289-JVS-DFM          14
30
       FIRST AMENDED COMPLAINT SEEKING DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND
       DAMAGES FOR DEPRIVATION OF FIRST AMENDMENT RIGHTS
31
